        Case 3:20-cv-00056-BSM Document 10 Filed 07/08/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JONATHAN OSKO                                                              PLAINTIFF

v.                         CASE NO. 3:20-CV-00056 BSM

MATTHEW TWILLEY and
BROCKHOUSE TRUCKING, LLC                                                DEFENDANTS

                                       ORDER

      Jonathan Osko has failed to serve Matthew Twilley, and the time to do so has passed,

see Doc. No. 8. Osko’s claims against Twilley are dismissed without prejudice.

      IT IS SO ORDERED this 8th day of July, 2020.


                                                  UNITED STATES DISTRICT JUDGE
